Title: Location of the Capital, [26 September] 1789
From: Madison, James
To: 


[26 September 1789]

   
   The Senate amended the residence bill by substituting for the Susquehanna site a district adjoining Philadelphia, including Germantown.


Mr. Madison. However different our sentiments, with respect to the place most proper for the seat of the federal government, I presume we shall all agree, that a right decision is of great importance; and that a satisfactory decision is of equal moment to the happiness and tranquillity of the union: That even the manner and circumstances, under which such decision may take place, are worthy of serious consideration.
Now, sir, the amendment proposed by the senate, not only deserves the name of a new bill, but it proceeds on principles different from those which served for the basis of the bill sent up to them from this house: Hence I presume, sir, it is not only necessary to examine the merits of the proposition, but to enter into a full and minute investigation of those principles upon which it is founded: The proposition is new, and, in some degree, opposed to what has heretofore prevailed: The public mind has not yet been called to the consideration of it; nay, I believe it never yet has been contemplated by the inhabitants of any one state: The eye of America should be indulged with an opportunity of viewing it before it be made their fixed abode. All the other places which have been mentioned as candidates for the seat of government, on this occasion, have, at different times, and in different forms, been held up to the public attention; two of them had not only employed the deliberation, but had obtained the favorable decision of the old congress; now, after all this, to take up and adopt, in a moment, a rival place, never before contemplated, is risking an improper and a dissatisfactory decision.
